*116
Opinion

PER CURIAM.
The defendant was convicted, after a trial to the court, of threatening in violation of General Statutes § 53a-62, and reckless endangerment in the first degree in violation of General Statutes § 53a-63. He claims that the trial court’s factual findings are not warranted and that its legal conclusions are incorrect. After reviewing the record we conclude that these claims are meritless. The trial court is the judge of the credibility of witnesses and its legal conclusions properly flowed from its factual findings. See State v. Leary, 51 Conn. App. 497, 503-504, 725 A.2d 328 (1999). “ ‘We do not examine the record to determine whether the trier of fact could have reached a conclusion other than the one reached . . . nor do we retry the case or pass upon the credibility of the witnesses.’ ” In re Tabitha T., 51 Conn. App. 595, 599, 722 A.2d 1232 (1999).
The judgment is affirmed.